Honorable John M. Prenderville Chairman Division of State Athletic Commission
Your counsel has asked whether promoters of boxing events are required to include the "price" of complimentary admissions to boxing events when calculating the required payment to the Department of State of 5% of "total gross receipts" (McKinney's Unconsolidated Laws, § 8929). Your Commission determines the number of complimentary tickets that may be issued for an event (19 NYCRR § 207.4).
In the absence of any indication to the contrary, we believe that "gross receipts" is used in the usual sense of the total amount of money received. (See, for examples, Town of Islip v Smith, 3 A.D.2d 726 [2d Dept, 1957]; City of New York v Thirty-fourth Street Crosstown Ry. Co.,137 App. Div. 644 [1st Dept, 1910].) Since no money is received for complimentary tickets, it follows that the amount which would have been charged if the complimentary ticket had been sold is not part of gross receipts.
We conclude that the promoter of a boxing event is not required to include the price of authorized complimentary tickets as part of gross receipts.